Citation Nr: 0123826	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for lumbar spine 
disability, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from April 1981 to April 
1984.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Oakland 
Regional Office (RO) January 1996 rating decision which 
denied a rating in excess of 20 percent for the service-
connected lumbar spine disability.  By March 1997 decision, 
the rating of that disability was increased to 40 percent.  
The claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In June 1998, the Board remanded this case for additional 
development of the evidence.


FINDING OF FACT

The veteran's service-connected lumbar spine disability is 
associated with degenerative joint and disc disease, bulging 
discs, and neurological impairment, and is productive of 
constant, radiating pain (the pain is at times 
incapacitating), muscle spasms, reduced and painful motion, 
weakened movement, excess fatigability, and incoordination; 
the severity of disability is pronounced and showing little 
intermittent relief despite treatment, therapy, and use of 
medication.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the schedular criteria for a 60 percent rating for the 
service-connected lumbar spine disability have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Code 5293 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted providing new requirements regarding 
notice to veterans and their representatives and specified 
duties to assist in the development of a claim.  Consistent 
with such duty, the Board remanded this case in June 1998 for 
additional development of the evidence, including VA medical 
examination to determine the nature and severity of 
impairment from the service-connected lumbar spine 
disability.  On review of the claims folder, the Board finds 
that all required notice and development action specified in 
VCAA, the implementing regulatory changes (66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 U.S.C.A. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), and the June 1998 
remand have been complied with in this appeal.  The statement 
of the case, supplemental statements of the case, October 
1996 RO hearing, and March 1998 Travel Board hearing provided 
the veteran and her representative, specifically satisfy the 
§ 5103A requirement of the new statute in that they clearly 
notify them of the evidence necessary to substantiate her 
increased rating claim.  

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to her pending claim have been 
collected for review.  The available medical examination 
reports are thorough and contain sufficient information to 
rate the service-connected low back disability according to 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran has 
been adequately assisted in the development of her claim, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain.  No further 
assistance is necessary to comply with the requirements of 
this new law or any other applicable regulation regarding the 
development of the veteran's increased rating claim.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2000).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for low back disability was 
granted by RO rating decision in November 1984, and a 10 
percent rating was assigned.  That decision was based on the 
veteran's service medical records and August 1984 VA medical 
examination report, showing that she had chronic lumbosacral 
spine disability of service origin (including disc bulging at 
L5-S1).

Medical records from VA and Air Force facilities from January 
to February 1987 document treatment for the veteran's 
radiating low back pain, muscle spasms, and functional 
impairment.  Computerized tomography and myelogram studies 
reportedly showed disc bulging at L4-5 and S1.

On VA orthopedic examination in June 1987, the veteran 
reported radiating low back pain and functional impairment.  
On examination, range of motion of the lumbosacral spine was 
reduced.  

By RO rating decision in October 1987, the rating of the 
veteran's service-connected lumbar spine disability was 
increased from 10 to 20 percent.

On VA orthopedic examination in October 1988, the veteran 
reported radiating low back pain, muscle spasms, and 
functional impairment.  X-ray study of the lumbar spine 
showed L5-S1 disc narrowing with vacuum phenomenon.  Chronic 
lumbosacral strain with degenerative disc disease was 
diagnosed.

On VA orthopedic examination in November 1995, the veteran 
reported pain and impairment of the lumbosacral spine, noting 
that she intermittently used a TENS unit and took pain 
medication almost daily.  On examination, lumbosacral spasm 
and tenderness were noted; range of motion of the lumbosacral 
spine was associated with pain and was to 70 degrees flexion, 
22 degrees extension, 25 degrees lateral flexion, 
bilaterally, and 28 degrees rotation, bilaterally; her gait 
was normal and she was able to perform heel and toe walking 
satisfactorily; sensory examination was normal.  X-ray study 
of the lumbosacral spine showed levoscoliosis, degenerative 
joint disease, degenerative disc disease at L5-S1, and facet 
arthropathy.  Degenerative disc and joint disease of the 
lumbosacral spine was diagnosed.

At an October 1996 RO hearing, the veteran testified that she 
had sciatic and muscular low back pain and muscle spasms.  
Reportedly, the pain was constant and aggravated by activity 
such as lifting and bending.  She indicated that she received 
intermittent medical treatment, participated in physical 
therapy, took pain medication, and wore a back corset at 
work.  She stated that she was unable to continue her usual 
occupation as ornamental horticulturist because of her 
physical impairment, noting that she participated in VA 
vocational rehabilitation, studying clinical psychology (her 
VA vocational rehabilitation folder indicates that she 
completed her course of study in October 1999, earning a 
Bachelor of Arts degree in psychology, and secured full-time 
employment as store manager).

In October 1996, the veteran's treating VA physician 
indicated that she had bulging discs at L4-S1 and spinal 
stenosis, and that she experienced low back pain with 
"much" spasm.

VA medical records from December 1995 to February 1997 
document intermittent treatment for the veteran's low back 
disability, manifested by symptoms including radiating pain, 
weakness, and muscle spasms.  January 1996 magnetic resonance 
imaging (MRI) of the lumbar spine showed disc bulging and 
spinal stenosis at L4-5-S1.  

On VA orthopedic examination in March 1997, the veteran 
reported daily episodes of "moderate," radiating low back 
pain and sensation of numbness in the right hip region, 
increasing with activities such as bending and twisting.  On 
examination, lordotic curvature was normal; straight leg 
raising was negative on the left and positive at 50 degrees 
on the right; range of motion was to 68 degrees flexion, to 8 
degrees extension, to 20 degrees right lateral flexion, to 22 
degrees left lateral flexion, and to 24 degrees lateral 
rotation, bilaterally; there was no evidence of paravertebral 
tenderness, spasms, or palpable deformity of the lumbar 
spine; on neurological examination, there was no evidence of 
weakness, but sensory deficit was noted along the lateral 
right thigh.  Osteoarthritis and degenerative disc disease 
with radiculopathy were diagnosed.  

At a March 1998 Travel Board hearing, the veteran stated that 
she had essentially continuous, radiating low back pain, 
reduced and painful back motion, muscle spasms, and swelling, 
resulting in functional impairment and limiting her ability 
to walk, stand, or sit for prolonged periods of time.  
Reportedly, she experienced recurrent episodes of 
incapacitating pain and impairment.  She indicated that she 
continued to have pain and functional impairment despite 
medical treatment, therapy, medication and a TENS unit.  

VA medical records from February 1997 to December 1999 
document intermittent treatment for the veteran's low back 
disability, manifested by symptoms including radiating pain 
and functional impairment.  

On VA orthopedic examination in December 1999, including 
review of the claims file, the veteran reported low back pain 
and functional impairment, limiting her ability to lift more 
than 25 pounds.  On examination, there was no evidence of 
weakness, but straight leg raising was positive at 70 
degrees; she was able to arch her back without obvious pain, 
flexed to within 10 inches of the floor without discomfort 
(at which point she experienced pain), and had no rotary 
discomfort in standing position.  Chronic mechanical low back 
pain with degenerative joint disease and some evidence of 
nerve root irritation at L5 or S1 was diagnosed.  

On VA medical examination in September 2000, the veteran 
reported, in pertinent part, that she had continuous, 
radiating low back pain, at times excruciating.  On 
examination, she was able to flex to within 18 to 20 inches 
of the floor and arched her back fairly well; straight leg 
raising was productive of pain at 80 to 85 degrees, 
bilaterally.  The examiner opined that the veteran had 
mechanical low back pain with evidence of radiculopathy and 
some elements of spinal stenosis.

On VA orthopedic examination in November 2000, including a 
review of the claims file, the veteran reported reduced 
motion and constant low back pain (characterized as 7 on a 
scale of 10), often awakening her from sleep, noting that 
about once a month the pain was "severe," "debilitating," 
and rendered her unable to move; reportedly, she used a back 
brace about twice a week due to muscle spasm; lifting more 
than 20 pounds and sitting or standing longer than 30 minutes 
produced pain, and running about half a mile rendered her 
unable to stand due to muscle spasm.  On examination, the 
thoracolumbar spine was mildly S-shaped; range of motion was 
to 60 degrees flexion, to 15 degrees extension, to 20 degrees 
each left and right lateral flexion, and to 25 degrees each 
left and right rotation; straight leg raising was positive at 
60 degrees on the right (evoking back pain and shooting pain 
from the back of the posterior aspect of the thigh to the 
knee), but reflexes and strength were normal; sensation was 
decreased to the right of the L5-S1 paravertebral muscle; 
paravertebral muscle spasm was noted, bilaterally, but 
sensation along the buttocks was intact.  Lumbar strain with 
mild right L5-S1 radiculopathy, chronic pain, and 
intermittent spasms of the lumbar musculature were diagnosed.  
The examiner opined that the disability was productive of 
functional impairment even without use of the low back, 
increasing on repetitive use and with activities such as 
lifting, bending, sitting, or standing.  During periods of 
severe muscle spasm (reportedly occurring about once a 
month), the pain was incapacitating.  It was noted that the 
veteran had difficulty with movement, weakened movement, 
excess fatigability, incoordination, and pain on movement 
during exacerbation of symptoms, increasing her impairment 
during such exacerbations by a factor of 20 percent.  

A January 2001 MRI study of lumbar spine showed degenerative 
disc disease at multiple levels, with disc protrusions at 
T12-L1, L2-3, and L5-S1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Currently, the veteran's service-connected lumbar spine 
disability is rated under 38 C.F.R. § 4.71a, Code 5293, 
intervertebral disc syndrome, and a 40 percent is assigned 
consistent with evidence of severe intervertebral disc 
syndrome, recurring attacks with intermittent relief.  A 
maximum rating of 60 percent may be assigned under that Code 
if there is evidence of pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.

Based on the evidence of record as a whole, the Board finds 
that the evidence supports a 60 percent rating for the 
veteran's service-connected low back disability under Code 
5293.  In particular, the evidence clearly shows that she 
continues to experience constant, severe, radiating pain, 
muscle spasms, and functional impairment despite ongoing 
medical treatment, therapy, and use of medication and a TENS 
unit.  The disability is productive of weakness, excess 
fatigability, reduced motion, impaired ability to run, sit, 
stand, and walk for prolonged periods of time; the pain often 
awakens her from sleep and is at times incapacitating.  
Significant severity of impairment from the low back 
disability is supported by the entirety of the objective 
evidence showing degenerative joint and disc disease, and 
neurological impairment.  Thus, resolving the benefit of any 
doubt in the veteran's favor, the rating criteria for the 
maximum available rating of 60 percent under Code 5293 have 
been met; her pertinent symptomatology is pronounced, showing 
only little intermittent relief.  

The U.S. Court of Appeals for Veterans Claims has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  Johnson v. Brown, 9 Vet. App. 7 
(1997) and DeLuca, 8 Vet. App. at 206.  Thus, consideration 
of an increased rating based on functional loss due to pain 
on use or due to flare-ups with limitation of motion of the 
lumbar spine is proper.  Nevertheless, as the currently 
assigned 60 percent rating under Code 5293 represents the 
maximum available rating under that Code, no higher rating is 
attainable with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.

In appropriate situations, a 100 percent rating may be 
assigned for a back disability under Code 5285, residuals of 
vertebra fracture, with cord involvement, bedridden, or 
requiring long leg brace, or under Code 5286, if the evidence 
shows complete bony fixation (ankylosis) of the spine.  In 
this case, the entirety of the evidence of record does not 
suggest that any of the foregoing criteria have been 
satisfied, and the rating of the veteran's service-connected 
low back disability under Code 5285 or 5286 is unwarranted. 

A separate disability rating may not be assigned the service-
connected low back disability based on evidence of arthritis, 
as the currently-assigned rating of that disability (under 
Code 5293) includes impairment of the range of motion and 
provides for disability rating based on the presence of 
arthritis.  See 38 C.F.R. § 4.14.  


ORDER

A rating of 60 percent for the service-connected lumbar spine 
disability is granted, subject to the law and regulations 
governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


